DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-25-2021 has been entered.

 Response to Arguments
Applicant's arguments filed 1-25-2021 have been fully considered but they are not persuasive.            The rejection of claims 1, 3-4, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al. (WO 2013/133369 or US 2015/0303470) remains for the reasons stated below and the rejection section.
  
Applicant’s arguments with respect to claim(s) 1, 3-4, 9-10 and 13 have been considered but are moot because the new ground of rejection does not rely on any .

Election/Restrictions
Applicant’s election without traverse of a sodium ion secondary battery comprising a positive electrode comprising Na1.67NiP1.83O6.42 where a=0 and A = P [rational formula: Na3.64Ni2.18(P2O7)2 having a triclinic crystal structure which is not further comprise a conductive aid or a conductive solid electrolyte in the reply filed on 4-15-2020 is acknowledged. A sodium ion secondary battery comprising a positive electrode comprising Na1.67NiP1.83O6.42 where a=0 and A = P [rational formula: Na3.64Ni2.18(P2O7)2 was found allowable. Therefore, Nax=1.20-1.99NiP2O7 or Nax=1.20-1.99(Ni1-y)(Cr, Fe, Mn, Co)yP2O7 was searched.
Claims 5-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-15-2020.  Claim 8 is rejected because the claim depends on claim 6 which is withdrawn.                                            Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.      Claims 1, 3-4, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikejiri et al. (WO 2015/087734/US 2017/0005337).       Ikejiri et al. teaches on page 13, claims 1-4, a composite material as an electrode for a sodium ion secondary battery comprising: an active material crystal; a sodium-ion conductive crystal; and an amorphous phase, wherein the active material crystal comprises a triclinic crystal is represented by Nax=1.20-2.80My=0.95-1.60P2O7 where M represents at least one kind of transition metal element selected from Ni, Cr, Fe, Mn and Co. Ikejiri et al. teaches on page 13, claim 13, a sodium battery comprising a positive electrode comprising the composite material.  [Thus, teaching the claimed invention when the cathode comprises an active material comprising: Nax=1.20-1.99NiP2O7 or Nax=1.20-1.99(Ni1-y)(Cr, Fe, Mn, Co)yP2O7].         Since Ikejiri et al. teaches the same positive active material comprising a crystal comprising a triclinic crystal represented by Nax=1.20-1.99NiP2O7 or Nax=1.20-1.99(Ni1-y)(Cr, Fe, Mn, Co)yP2O7, then inherently the same positive active material containing, in terms of % by mole of oxide, 8 to 55% Na2O, 10 to 70% NiO, 0 to 60% of at least one selected from the group consisting of CrO, FeO, MnO and CoO and 15 to 70% of P2O5 must also be obtained.	
In addition, the presently claimed property positive active material containing, in terms of % by mole of oxide, 8 to 55% or 8 to 33% Na2O, 10 to 70% NiO, 0 to 60% of at least one selected from the group consisting of CrO, FeO, MnO and CoO and 15 to 70% of P2O5 would have obviously have been present once the Ikejiri et al. product is provided.  In re Best, 195 USPQ 433 (CCPA 1977).
y=1 in the triclinic crystal is represented by NaxMy=0.95-1.60P2O7.              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set My=1 in the triclinic crystal is represented by NaxMy=0.95-1.60P2O7, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set My=1 in the triclinic crystal is represented by NaxMy=0.95-1.60P2O7, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
9.         Claims 1, 3-4, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al. (WO 2013/133369 or US 2015/0303470).
             Honma et al. ‘470 teaches a cathode active material for a sodium ion secondary battery comprising a melt-solidified body or oxide glass represented by the Formula NaxMyP2O7 where M represents at least one or more kinds of transition metal elements selected from Cr, Fe, Mn, Co and Ni where 1.20 < x < 2.10 and 0.95 < y < 1.60.  Honma et al. teaches on page 3, [0058], that the melt-solidified body refers to a solid substance obtained by cooling a homogeneous melt formed by melting a mixture of raw materials and that the melt solidified body is formed of any one of the NiP2O7 (Na2O = 33.3 mol%; NiO = 33.3 mol%, and P2O5 =33.3 mol%) instead of Na2FeP2O7 (Na2O = 33.3 mol%; FeO = 33.3 mol%, and P2O5 =33.3 mol%).           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the transition metal Ni instead of Fe for M in the Formula or use NiO instead of FeO as the raw material because Honma et al. teaches that both these transition metals/raw materials can be used in the cathode active material as explained above and one would expect therefore that these transition metals/raw materials would function in a similar way and give similar results.            Honma et al. discloses the claimed invention except for specifically teaching that cathode material comprises Na1.9999NiP2O7 instead of Na2NiP2O7.         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Na1.9999NiP2O7, since it has been held that when the claimed range and the prior art range are very similarly (i.e., less than 2 and 2) the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties.   See in re Peterson, 65 USPQ2d 1379, 1382, citing titanium Metals Corp. V. Banner, 227 USPQ 773, 779.           Honma et al. discloses the claimed invention except for specifically teaching that cathode material comprises (Na2O = 33.3 mol%; NiO = 33.3 mol%, and P2O5 =33.3 mol%) instead of Na2FeP2O7 (Na2O = 33.3 mol%; FeO = 33.3 mol%, and P2O5 =33.3 mol%).          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 33.3 mol%, since it has been held that when the claimed range and the prior art range are very similarly (i.e., 33.0 and 33.3) the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties.   See in re Peterson, 65 USPQ2d 1379, 1382, citing titanium Metals Corp. V. Banner, 227 USPQ 773, 779.
10.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727